DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Response
	The election filed on February 22nd, 2022, in response to the Office Action of January 15th, 2022, is acknowledged and has been entered. The applicant elected with traverse Group II (claims 8-14). Claims 1-19 are pending. Claims 1-7 and 15-19 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 8-14 are currently examined below. 
	Applicant argues  that “an apparatus” using sensor data form a first and second vehicle is not “a materially different apparatus from the apparatus of alleged invention II” (Amend. 13). 
	First, the device can be practiced by a materially different process. For example, system claim 8 (invention II) can be practiced by a materially different process since claim 8 merely requires receiving sensor data from an external sensor (singular) such as traffic control signal (Spec. ¶ 239) and generating a map based on sensor data from a single senor. Such a system could be carried out by a relatively simple and straightforward process. However, claim 1 (invention I) requires that a more complex series of inputs and outputs and map generation process wherein the process of invention I requires at least two sensors that and two separate data sets that are from two different vehicles. Map generation requiring input sensor data from multiple different moving vehicles is a materially different process than a relatively more straightforward process required from invention II. For example, the specification indicates the vehicle sensor data includes movement information identifying the speed/direction of a vehicle (Spec. ¶ 46). Map generation process of invention I, accordingly, would have to account for the motion and location of disparate vehicles to generate a single map, not required for a process that could be carried out for invention II. Accordingly, not only would the process that can be carried out for invention II be materially different from the process of invention I, the process of invention I requires search in G01C21/3841 (data obtained from two or more sources, e.g., probe vehicles), not required for invention II. 
	Furthermore, the process of invention I requires various other material differences that require a more complex process than a process that can be practiced by system invention II. For example, invention I requires determining multiple different objectives for multi-vehicle control and routing, as well as transmission of data to multiple vehicles, not required for invention II, encompassing interactive objectives that depend on one another (i.e., claim 1 “first route and a second route based on the first
objective, the second objective, the sensor data, the first data, and the second data”). A process for invention II would not require multi-vehicle route planning wherein the routes for each vehicle are planned in dependence on one another. 
	Applicant further argues (Amend. 16) that the invention II claims do not limit the scope to only an external sensor or only a single vehicle. However, the relevant standard for restriction between a process claim and apparatus claim here is whether invention II, as claimed “can be used to practice another materially different process”. As shown above, because claim 8 does not have the multitude of substantial additional limitations required in invention I, it can be practiced by a much simpler and materially different process. Accordingly, as to this point, Applicants arguments are unpersuasive. 

This is not found persuasive because as stated in MPEP 806.05(e) “Process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process”. Claim 8 of group 2 does not disclose the same process of that of claim 1 of group 1. Claim 1 determines routes of a first and second vehicle using sensor data from that of the first and second vehicle along with external sensor data, claim 8 determines a route for a vehicle using sensor data of the vehicle and external sensor data, as explained above. Therefore, the applicant’s argument is not persuasive and the restriction is shown to be proper.

	The applicant argues (Amend. 17-20) that the restriction requirement of Inventions 1 and 3 are improper because they overlap in scope. 
	First, Applicants arguments are unpersuasive since the assertion that the restriction is improper is dependent on the further assertion that the standard for restricting subcombinations useable together is that they must not overlap in scope. However, MPEP 806.05(d) makes no such requirement. Rather, the MPEP portion cited by Applicant merely states overlapping subcombinations is usually sufficient for restrictions, not necessary.  
Claim 15 of (Invention III), as claimed, is directed to a separately usable computer readable medium, corresponding to a vehicle component (See at least FIG. 1F and Spec. Paragraph 60), that transmits data to and receives data from a central planning platform (See at least FIG. 1G). Claim 1 of Group 1 is directed towards a device, corresponding to a central planning platform (See at least FIG. 1E | Spec. Paragraph 20), that receives and transmits data to vehicles (See at least Spec. Paragraph 15). The claimed invention of each group is shown to not overlap in scope being separate and distinct processes in an overall system (See at least Spec. Paragraph 242). Furthermore, Invention III has a separate utility such as determining by an autonomous driving system that the vehicle is in the autonomous driving zone, while claim 1 of Group 1 has a separate utility of generation of a map of the autonomous driving zone. Therefore, the applicant’s argument is not persuasive and the restriction is shown to be proper.
Applicant's election with traverse of claims 1-7 and 15-19 in the reply filed on January 15, 2022 is acknowledged.  The traversal is on the ground(s) that “there would be no serious search burden on the examiner if a restriction is not required" so that the search could be performed "without serious burden".  This is not found persuasive because as stated in MPEP 803, “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search”.  See also MPEP 808.02.   In the restriction requirement dated January 15, 2022 an explanation was provided as to how each invention belonged to separate and distinct fields of search (“Invention 1 and 2 would require searching G01C 21/3694 … not required for invention 3, while inventions 1 and 3 would require searching G01C 21/3481.”).  Accordingly, a prima facie case of a serious burden on the examiner was established.
Furthermore, the applicant states that the examiner fails to “i) identify different search queries that would be required for each alleged invention…”, however the restriction requirement dated January 15, 2022 discusses the search queries in page 7 of the of the restriction requirement.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19th, 2020 has been considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20200334985 A1) (“Zhou”) in view of Mielenz (US 20170351267 A1) (“Mielenz”) in view of Wheeler (US 20180188037 A1) (“Wheeler”).

With respect to claim 8, Zhou teaches a device, comprising: one or more processors (See at least Zhou Paragraph 29 “Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.”) configured to: receive sensor data from an external sensor associated with an autonomous driving zone (See at least Zou Paragraph 46 “In one embodiment, referring now to FIG. 4, parking module 308 is communicatively coupled to modules 301-307 and is responsible for identifying a parking space in a parking lot and parking the vehicle in the parking space using a set of parking rules or algorithms 313. Parking module 308 is also communicatively coupled to a parking management system, represented by parking management server 410, over a network to obtain parking availability information of a particular parking lot dynamically at the point in time. The parking management or system is configured to centrally manage the parking spaces (also referred to as parking spots or parking areas) of various parking lots 412 using high-definition (HD) maps. In such a configuration, each of the participating parking lots 412 managed by central system 410 is equipped with one or more sensors (e.g., infrared, ultrasonic, pressure sensors, etc., not shown) that are configured to sense and detect which of the parking spaces of the parking lot are available. The signals representing the available parking spaces may be periodically transmitted from parking lots 412 to centralized server 410 over a network. The centralized server 410 compiles a list of parking spaces 411 that appear to be available at the point in time, which may be maintained in a database and accessible via an API over a network. The centralized server may be communicatively coupled to multiple parking lots to manage the parking spaces thereof.”); determine an objective associated with the vehicle (See at least Zhou Paragraph 18 ‘According to one embodiment, in response to a request to park an ADV into a parking lot, a remote server is accessed over a network (e.g., a VX2 link) to obtain a list of parking spaces that appear to be available in the parking lot.”); receive, from the vehicle, first data obtained by one or more first sensors associated with the vehicle and second data obtained by the external sensor; determine a route based on the objective, the first data, and the second data, and wherein the route allows the vehicle to satisfy the objective (See at least Zhou Paragraphs 16-18 “According to some embodiments, a parking management architecture or system is provided to centrally manage the parking spaces (also referred to as parking spots or parking areas) of various parking lots (also referred to as a parking structure) using high-definition (HD) maps. In such a configuration, each of the participating parking lots managed by a central system is equipped with one or more sensors that are configured to sense and detect which of the parking spaces of the parking lot are available. The signals representing the available parking spaces may be periodically transmitted to a centralized server over a network. The centralized server compiles a list of parking spaces that appear to be available at different points in time, which may be maintained in a database and accessible via an application programming interface (API) over a network … When an autonomous driving vehicle (ADV) decides to park in a particular parking lot, the ADV accesses the centralized server over a network, such as, for example, via a vehicle-to-everything (V2X) link to obtain a list of parking spaces within the parking lot that appear to be available at the point in time. Based on the list of apparent available parking spaces, the ADV generates a route to navigate through the available parking spaces within the parking lot, for example, one by one sequentially. When the ADV reaches an available parking space indicated in the list, the ADV may perform a perception process to verify whether the parking space is indeed available based on sensor data obtained from one or more sensors mounted on the vehicle. If so, the ADV plans a parking path to park the ADV into the parking space using a set of one or more parking rules … Based on the list of available parking spaces and the map associated with the parking lot, a route is generated to navigate through at least the available parking spaces within the parking lot. The ADV is driven according to the route to locate at least one of the available parking spaces and to park the ADV into the located available parking space. The centralized server is configured to periodically receive signals from a number of parking lots indicating which of the parking spaces of the parking lots are apparently available.”); and transmit information identifying the route to the vehicle (See at least Zhou Paragraph 43 “Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data. ”).
Zhou fails to explicitly disclose generating a map of the autonomous driving zone based on the sensor data, determining that a vehicle is entering the autonomous driving zone; transmit a signal to the vehicle based on the vehicle entering the autonomous driving zone, wherein the signal is to cause the vehicle to begin operating in a full autonomous mode.
	Mielenz, however, teaches determining that a vehicle is entering the autonomous driving zone (See at least Mielenz Paragraph 14 “The parking facility monitoring system is designed to localize the vehicles driving within the predefined parking facility and to transmit pieces of information about the present vehicle position to the central control unit. For this purpose, the central control unit and the vehicle each include, in particular, an appropriate communication interface.” | Paragraph 45 “Central control unit 15 preferably implements a software for ascertaining the trajectory of an AVP vehicle 10 from a starting location to a destination, such as from a parking space 24 to a pick-up zone 19.”); transmit a signal to the vehicle based on the vehicle entering the autonomous driving zone, wherein the signal is to cause the vehicle to begin operating in a full autonomous mode (See at least Mielenz Paragraph 15 “The central control unit is designed to transmit pieces of information to the vehicle, for example via a wireless data link, so that the vehicle may be autonomously guided along a trajectory within the parking facility based on the pieces of information, for example from the transfer zone to the assigned parking space or from the parking space to the pick-up zone. The trajectory may preferably be calculated by the central control unit and transmitted to the vehicle.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhou to include determining that a vehicle is entering the autonomous driving zone transmitting a signal to the vehicle based on the vehicle entering the autonomous driving zone, wherein the signal is to cause the vehicle to begin operating in a full autonomous mode, as taught by Mielenz as disclosed above, in order to ensure effective operation of autonomous vehicles only in predefined areas (Mielenz Paragraph 1 “The present invention relates to a valet parking method and to a valet parking system for automatically transporting vehicles to a parking spot assigned to the particular vehicle within a predefined parking facility”).
Zhou in view of Mielenz fail to explicitly disclose generating a map of the autonomous driving zone based on the sensor data. 
Wheeler, however, teaches generating a map of the autonomous driving zone based on the sensor data (See at least Wheeler Paragraph 35 “The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150, for example, hundreds or thousands of cars. The vehicles provide sensor data captured while driving along various routes and send it to the online HD map system 110. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The online HD map system 110 builds high definition maps based on the collective information received from the vehicles 1” | Paragraph 55 “The map discrepancy module 290 works with the map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110. Determining map discrepancies involves comparing sensor data 230 of a particular location to HD map data for that particular location. For example, HD map data may indicate that a lane of a freeway should be usable by the vehicle 150, but sensor data 230 may indicate there is construction work occurring in that lane which has closed it from use. Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on. In an embodiment, this is instead at least partially handled by a map data collection module 460 as detailed below.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Zhou in view of Mielenz to include generating a map of the autonomous driving zone based on the sensor data, as taught by Wheeler as disclosed above, in order to ensure accurate information for operations of the autonomous vehicle (Wheeler Paragraph 2 “This disclosure relates generally to maps for autonomous vehicles, and more particularly to updating high definition maps based on sensor data collected by to autonomous vehicles.”).

	With respect to claim 9, Zhou in view of Mielenz in view of Wheeler teach determine a projected path of an object based on the second data; -5-PATENTU.S. Patent Application No. 16/794,825Attorney Docket No. 20190547determine a probability of a collision between the vehicle and the object based on the projected path; and transmit information modifying the route to the vehicle based on the probability of the collision (See at least Zhou Paragraphs 39-40 “For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312. For example, if the object is a vehicle at an opposing direction and the current driving environment includes an intersection, prediction module 303 will predict whether the vehicle will likely move straight forward or make a turn. If the perception data indicates that the intersection has no traffic light, prediction module 303 may predict that the vehicle may have to fully stop prior to enter the intersection. If the perception data indicates that the vehicle is currently at a left-turn only lane or a right-turn only lane, prediction module 303 may predict that the vehicle will more likely make a left turn or right turn respectively. For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 304 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352”) (See at least Mielenz Paragraph 19 “In one preferred embodiment of the present invention, it is provided that the pieces of information transmitted from the central control unit to the vehicle include pieces of path information and/or pieces of speed information and/or pieces of steering information and/or pieces of stop and start information. A trajectory ascertained from these pieces of information includes, in particular, not only a path along which the vehicle moves within the parking facility, but additionally includes temporal components. This is advantageous since it is also possible to take into consideration whether the trajectories overlap not only spatially, but also temporally in the determination of overlapping areas of trajectories of two AVP vehicles. If, for example, only a spatial overlap, but no temporal overlap is present, an adaptation of the trajectories may not be necessary since no collision risk exists. In particular, in the case of a spatial and a temporal overlap, it is possible to easily adapt the trajectories, for example by changing the speed along the path and/or by inserting stopping points at which the vehicle waits for a certain time.”).

	With respect to claim 10, Zhou in view of Mielenz in view of Wheeler teach when determining the route, the one or more processors are configured to: determine a first destination for the vehicle, wherein the vehicle traveling to the first destination satisfies the objective; determine a second destination associated with another vehicle; determine that the first destination and the second destination are a same destination; and determine a third destination for the vehicle based on the first destination and the second destination being the same destination, wherein the vehicle traveling to the third destination satisfies the objective (See at least Mielenz Paragraph 19 “when determining the route, the one or more processors are configured to: determine a first destination for the vehicle, wherein the vehicle traveling to the first destination satisfies the objective; determine a second destination associated with another vehicle; determine that the first destination and the second destination are a same destination; and determine a third destination for the vehicle based on the first destination and the second destination being the same destination, wherein the vehicle traveling to the third destination satisfies the objective” | Paragraph 21 “The central control unit is preferably configured to adapt the trajectory in an overlapping area with the trajectory of another vehicle in such a way that collisions with other vehicles are prevented, the trajectory being continuously adapted based on pieces of surroundings information detected by one or multiple sensor units, in particular pieces of image information containing identified objects.” | Paragraph 45 “According to the present invention, the software checks whether individual trajectories of at least two vehicles 10, 50 have an overlapping area 42. For this purpose, it is ascertained whether trajectories 40 and 45 have a geometric point of encounter. It is not absolutely necessary for this purpose that an intersecting point of trajectories 40 and 45 in fact exists; instead, it may be sufficient that the distance between trajectories 40 and 45 drops below a defined minimum distance at least once. The minimum distance may be defined as a function of the involved vehicle types, for example. Should this apply, it is ascertained with the aid of the also present time information whether the vehicles will also encounter one another from the perspective of time. Should this be the case, trajectory 40, 45 of one or both vehicles 10, 50 is temporally or geometrically adapted with the aid of a suitable optimization strategy in such a way that the adapted overlapping area 44, or in other words the point of encounter in space and time, is situated in an area 32 of high localization accuracy. Central control unit 15 may preferably include a data processing device, which carries out or supports the above-mentioned tasks.”).

	With respect to claim 11, Zhou in view of Mielenz in view of Wheeler teach monitoring an area surrounding a portion of the route to detect a presence of a hazard, wherein the area surrounding the portion of the route is to be monitored prior to the vehicle traveling along the portion of the route (See at least Mielenz Paragraph 36 “To monitor vehicle 10 while it is moving within parking facility 20, a parking facility monitoring system which includes a multitude of sensor units 30 designed as cameras is assigned to parking facility 20. The spatial arrangement of sensor units 30 and the limited detection area of each sensor unit 30, and possibly vehicles obstructing the detection area, result in areas 32 which are detected, i.e., monitored, by sensor units 30 with high accuracy, and areas 31 which are detected, i.e., monitored, with lesser accuracy. Sensor units 30 are preferably situated distributed in parking facility 20 in such a way that vehicle 10 is always in the field of view of at least one sensor unit 30. Sensor units 30, e.g., 360° video cameras, installed in a stationary manner within the parking facility, include an object identification and tracking functionality. In one alternative variant, the object tracking may also be implemented on central control unit 15”) (See at least Zhou Paragraph 25 “Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle. IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration. Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers”).

	With respect to claim 12, Zhou in view of Mielenz in view of Wheeler teach determining that the vehicle is traveling along the portion of the route; and monitor an area surrounding another portion of the route based on the vehicle traveling along the portion of the route, wherein the area surrounding the other portion of the route is to be monitored prior to the vehicle traveling along the other portion of the route (See at least Zhou Paragraph 22 “An autonomous vehicle refers to a vehicle that can be configured to in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver. Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates. The vehicle and its associated controller(s) use the detected information to navigate through the environment. Autonomous vehicle 101 can operate in a manual mode, a full autonomous mode, or a partial autonomous mode” | Paragraph 25 “IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration. Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle.”)

	With respect to claim 13, Zhou in view of Mielenz in view of Wheeler teach receiving additional sensor data from the external sensor; and modify the map of the autonomous driving zone based on the additional sensor data (See at least Zhou Paragraph 16 “According to some embodiments, a parking management architecture or system is provided to centrally manage the parking spaces (also referred to as parking spots or parking areas) of various parking lots (also referred to as a parking structure) using high-definition (HD) maps. In such a configuration, each of the participating parking lots managed by a central system is equipped with one or more sensors that are configured to sense and detect which of the parking spaces of the parking lot are available. The signals representing the available parking spaces may be periodically transmitted to a centralized server over a network. The centralized server compiles a list of parking spaces that appear to be available at different points in time, which may be maintained in a database and accessible via an application programming interface (API) over a network. The centralized server may be communicatively coupled to multiple parking lots to manage the parking spaces thereof.”).

	With respect to claim 14, Zhou in view of Mielenz in view of Wheeler teach determining an occurrence of an event; and send an instruction to the vehicle based on the occurrence of the event, wherein the instruction is to cause the vehicle to perform a particular action (See at least Mielenz Paragraph 19 “If, for example, only a spatial overlap, but no temporal overlap is present, an adaptation of the trajectories may not be necessary since no collision risk exists. In particular, in the case of a spatial and a temporal overlap, it is possible to easily adapt the trajectories, for example by changing the speed along the path and/or by inserting stopping points at which the vehicle waits for a certain time.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667